
	
		I
		112th CONGRESS
		1st Session
		H. R. 3428
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to replace the Federal
		  Open Market Committee members representing the Federal Reserve banks with
		  additional members appointed by the President, and for other
		  purposes.
	
	
		1.Composition of Federal Open
			 Market Committee
			(a)In
			 generalSection 12A(a) of the
			 Federal Reserve Act is amended to read as follows:
				
					(a)Establishment
						(1)In
				generalThere is hereby
				created a Federal Open Market Committee (hereinafter referred to as the
				Committee), which shall consist of—
							(A)the members of the
				Board of Governors of the Federal Reserve System; and
							(B)5 additional
				members appointed by the President, by and with the advice and consent of the
				Senate (hereinafter referred to as additional members).
							(2)Selection,
				requirements, and authorities of additional membersThe additional members shall—
							(A)be selected by the President to give due
				regard to a fair representation of the financial, agricultural, industrial,
				commercial, consumer, and labor interests, and geographical diversity, of the
				United States;
							(B)be selected in a
				manner so as to ensure that no more than 1 additional member is appointed from
				any particular Federal Reserve district;
							(C)only be removed by
				the President for cause;
							(D)initially be
				appointed for terms of 3, 4, 5, 6, and 7 years, respectively, and appointed for
				staggered 7-year terms thereafter;
							(E)upon the expiration of each of their terms
				of office, continue to serve until their successor is appointed and
				confirmed;
							(F)with respect to an
				additional member appointed to fill the remainder of an unexpired term and
				subject to subparagraph (E), only serve until the end of such term;
							(G)devote their entire time to the business of
				the Committee;
							(H)each receive
				actual necessary traveling expenses;
							(I)each be provided
				with office space in both—
								(i)a
				building used by the Board of Governors of the Federal Reserve System in
				Washington, District of Columbia; and
								(ii)a
				building used by the Federal Reserve bank of the Federal Reserve district from
				which the additional member was selected; and
								(J)each have the authority to make use
				of—
								(i)the staff of the
				Board of Governors of the Federal Reserve System; and
								(ii)the staff of the Federal Reserve bank of
				the Federal Reserve district from which the additional member was
				selected.
								(3)MeetingsThe meetings of said Committee shall be
				held at Washington, District of Columbia, at least four times each year upon
				the call of the chairman of the Board of Governors of the Federal Reserve
				System or at the request of any three members of the Committee.
						(4)Use of New York
				research staffEach member of
				the Committee shall have the authority to make use of the research staff of the
				Federal Reserve bank of New
				York.
						.
			(b)Pay of
			 additional membersSection 5314 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					Additional
				members of the Federal Open Market Committee
				(5)..
			
